Citation Nr: 0829830	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.



FINDING OF FACT

The veteran has level I hearing impairment in both ears.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  The timing requirement enunciated in 
Pelegrini applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in June 2007, subsequent to its 
initial adjudication of the claim.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in October 2007.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).



Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a compensable rating.  

On VA audiological evaluation in August 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                      20            15            30            
50             29
Left                         15            20            60            
85            45

Speech discrimination was measured at 94 percent for the 
right ear and 96 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  

On VA audiological evaluation in June 2007, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                      20            15            25            
45             27
Left                         15            25            65            
90            49

Speech discrimination was measured at 92 percent for the 
right ear and 96 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R.           § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  

In sum, the veteran's hearing is not shown by audiometric 
testing to be worse than level I in the right ear and level I 
in the left ear.  The criteria for a 10 percent or higher 
rating are therefore not met.

Private audiology reports submitted by the veteran cannot be 
used for VA rating purposes because the private examiner did 
not state whether the speech discrimination readings provided 
in the reports are consistent with Maryland CNC.  The Board 
does not presume that they are consistent with this standard.  
VA regulations provide that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test (Maryland CNC).  38 C.F.R. § 4.85 (a).  
No alternative method for speech discrimination is provided.  
Hearing impairment can be calculated without reference to 
speech discrimination when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Here, there is no such certification, and the 
private examiner's inclusion of speech discrimination results 
would indicate that he found no such difficulties.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the veteran's case.  
Specifically, each of the four specified frequencies is not 
55 dB or more; and while the puretone threshold is less than 
30 dB at 1000 Hz, it is not 70 dB or more at 2000 Hz. 

The Board has considered the veteran's contentions that he 
experiences great difficulty in hearing what people say, and 
that his hearing seems to be worse since he started using the 
hearing aids.  However, the Board is bound by the provisions 
of the rating schedule and VA regulations in assigning a 
disability rating.  The rating schedule for hearing loss is 
quite specific in the type of testing that must be conducted 
and the ranges of test results that correspond with a 
particular rating.  None of the testing that was conducted in 
accordance with VA regulations demonstrates the degree of 
impairment contemplated for a compensable rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Fenderson v. West, 12 Vet. App. 119 (1999). 

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher rating is not in order.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


